Citation Nr: 1040978	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 
U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from November 1960 to 
November 1983, including service in Vietnam in the late 1960s.  
He died in June 2001.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in May 2006 and November 2007 for further development.

The Board issued a decision denying this appeal in May 2008.  In 
April 2010, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision.  

The appellant presented testimony at an RO hearing in September 
2004; and at Board hearings in May 2006 and August 2007.  
Transcripts of the hearings are associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

One of the contentions advanced by the appellant is that  the 
Veteran's death was caused by herbicide exposure in Vietnam.

In May 2006 and November 2007, the matter was remanded in part 
for a VA medical opinion from the VA's chief medical officer.  
The Board requested opinions as to:  a) whether the Veteran's 
cancer falls within the definition of a respiratory cancer under 
38 C.F.R. § 3.309 provisions addressing herbicide exposure and b) 
whether it is at least as likely as not that the Veteran's cancer 
was causally related to exposure to herbicides in Vietnam.

A December 2006 opinion was provided by Dr. Jack Lichy.  The 
opinion substantially answered the first question; but the Court 
has determined that the opinion failed to address the question as 
to the etiology of the Veteran's cancer (specifically whether it 
was as likely as not causally related to exposure to herbicides 
in Vietnam).  A subsequent opinion by Dr. Joyce essentially 
relied on the opinion of Dr. Lichy.  The Court has determined 
that the opinions of Dr. Lichy and Dr. Joyce "fall short of 
substantial compliance [with the remand orders]."  The Court 
found that the opinions "never discuss the issue of whether the 
appellant's cancer might be causally related to service."  

The Court in Stegall v. West, 11 Vet. App. 268 (1998) held that a 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  As such, to comply with the Court's decision, remedial 
action is necessary. 

The RO should forward the claims file to VA's chief medical 
officer.  He/she should be asked to provide a detailed opinion 
regarding whether it is at least as likely as not that the cause 
of the Veteran's death (cancer) was causally related to exposure 
to herbicides in Vietnam.  The officer should be informed that 
the lack of any scientific evidence proving an association so 
significant as to justify a presumption of association does not 
preclude the possibility of finding a connection based upon the 
specific facts of an individual claim.  The officer should also 
note that in reaching his/her conclusion, he/she should include a 
discussion that covers why he/she finds cited studies or other 
information persuasive or unpersuasive; whether the Veteran had 
other risk factors for developing his disability; and whether the 
disability manifested itself in an unusual manner.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the claims file 
to VA's chief medical officer and request 
an opinion regarding whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that the Veteran's cancer was 
causally related to his presumed exposure 
to herbicides in Vietnam.

The medical officer should be advised that 
the lack of any scientific evidence proving 
an association so significant as to justify 
a presumption of association does not 
preclude the possibility of finding a 
connection based upon the specific facts of 
an individual claim.  

In reaching his/her conclusion, the medical 
officer should include a discussion that 
covers why he/she finds cited studies or 
other information persuasive or 
unpersuasive; whether the Veteran had other 
risk factors for developing his disability; 
and whether the disability manifested 
itself in an unusual manner.  

2.  After completing any additional 
development deemed necessary, the RO should 
review the expanded record and determine if 
the benefit sought can be granted.  If not, 
the appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


